Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm Muhammad appeals the district court’s orders dismissing his 42 U.S.C. § 1988 (2012) complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Muhammad v. Corrections Officer Smith, No. 7:13-cv00578-JLK-RSB (W.D.Va. Mar. 14 & June 3, 2014).* We dispense with oral *81argument because the facts and.legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Muhammad's First Amendment claim that his cell was searched in retaliation for his outspoken and litigious nature is also subject to dismissal because this allegation is unsupported and speculative. See Adams v. Rice, 40 F.3d 72, 74-75 (4th Cir.1994).